—Judgment unanimously affirmed. Memorandum: The waiver by defendant of his right to appeal encompasses his challenge to the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). While the waiver does not encompass his contention that the sentence is illegal (see, People v Callahan, 80 NY2d 273, 280), that contention is without merit. The sentence of 2 to 4 years imposed upon the conviction of burglary in the third degree, a class D felony (Penal Law § 140.20), is legal (see, Penal Law § 70.06 [3] [d]; [4] [b]). Contrary to the further contention of defendant, County Court properly declined to impose a sentence of parole supervision pursuant to CPL 410.91; as the court properly determined, defendant is not an “eligible defendant” (see, CPL 410.91 [2]), nor did the People consent to a sentence of parole supervision (see, CPL 410.91 [4]). (Appeal from Judgment of Onondaga County Court, Fahey, J. — Burglary, 3rd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.